II110th CONGRESS1st SessionS. 1955IN THE SENATE OF THE UNITED STATESAugust 2, 2007Mr. Conrad (for himself
			 and Ms. Stabenow) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental AffairsA BILLTo authorize the Secretary of Homeland Security to make
		  grants to first responder agencies that have employees in the National Guard or
		  Reserves on active duty.1.Short
			 titleThis Act may be cited as
			 the Reinforce First Responders and
			 Emergency Employees Deployed Overseas in the Military Act of
			 2007 or the Reinforce FREEDOM Act.2.PurposeThe purpose of this Act is to ensure that
			 first responder agencies are not left ill-prepared to respond to emergencies
			 and disasters due to the activation of the employees of such agencies who are
			 members of the National Guard or Reserves.3.DefinitionsIn this Act—(1)the term
			 first responder agency means—(A)a law enforcement
			 or fire agency of a State or local government; or(B)a publically or
			 privately operated ambulance service;(2)the terms
			 local government and State have the meanings given
			 those terms in section 2 of the Homeland Security Act of 2002 (6 U.S.C.
			 101);(3)the term
			 reserve component means a reserve component of the Armed Forces
			 described in section 10101 of title 10, United States Code; and(4)the term
			 Secretary means the Secretary of Homeland Security.4.Grant
			 program(a)In
			 generalThe Secretary may make a grant to a first responder
			 agency an employee of which (or, in the case of a first responder agency that
			 has a primarily volunteer workforce, a significant portion (as determined by
			 the Secretary) of the staff of which) is—(1)a member of a
			 reserve component; and(2)on active duty or
			 has received orders to begin active duty.(b)ApplicationA
			 first responder agency desiring a grant under this section shall submit an
			 application at such time, in such manner, and accompanied by such information
			 as the Secretary shall by regulation establish to ensure that the first
			 responder agency meets the requirements for a grant under this section.(c)Award of
			 grants(1)In
			 generalSubject to the availability of appropriations, the
			 Secretary shall award a grant directly to a first responder agency that submits
			 an application satisfying the requirements established under subsection
			 (b).(2)PreferenceIn
			 awarding grants under this section, the Secretary shall give preference to any
			 first responder agency for which a high percentage (as determined by the
			 Secretary) of the workforce of that first responder agency is composed of
			 employees or volunteers described in subsection (a).(d)Use of
			 fundsA grant under this section may be used—(1)for the salary of
			 an individual hired to replace an employee or volunteer described in subsection
			 (a), including as reimbursement for such salary paid before the date the grant
			 was awarded under this section;(2)for overtime
			 expenses for an employee performing tasks that would have been performed by an
			 employee or volunteer described in subsection (a); and(3)for the cost of
			 equipment, maintenance, or other activities—(A)that a first
			 responder agency was unable to acquire or perform because of the costs of
			 replacing an employee or volunteer described in subsection (a); or(B)the need for
			 which was caused by the deployment of such an employee or volunteer.(e)AmountA
			 grant under this section to a first responder agency shall be—(1)in the case of
			 such an agency that employs an employee described in subsection (a), $15,000
			 for each 3-month period that each full-time employee of that first responder
			 agency is on active duty, determined on a full-time equivalency basis;
			 and(2)in the case of a
			 first responder agency that has a primarily volunteer workforce, for each
			 3-month period that a significant portion, as determined by the Secretary, of
			 the workforce of that first responder agency is on active duty, not more than
			 $15,000.(f)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $150,000,000 for each of fiscal years 2008 through 2010 to carry out this
			 section.